UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7289



ROBERT E. MAYO,

                                             Petitioner - Appellant,

          versus

SEWALL SMITH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-823-JFM)


Submitted:   November 19, 1996            Decided:   January 13, 1997


Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Robert E. Mayo, Appellant Pro Se. Gwynn X. Kinsey, Jr., Assistant
Attorney General, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Mayo v. Smith, No. CA-96-823-

JFM (D. Md. July 17, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                 2